DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following action is in response to the preliminary amendment of 01/07/2021.

By the amendment of 01/07/2021, the specification has been amended and the claims have been amended. Claims 3, 4, 6, 7, 9, 10, 13, 14, 16, 17 and 19-21 have been amended. Claims 5, 15 and 22 have been canceled.  Claims 1-4, 6-14 and 16-21 are pending and have been considered below.

Response to Arguments
Applicant remarks (Remarks 01/07/2021 page 9) that no new matter was introduced in the specification amendment. The Examiner agrees. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/29/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.




Claim Objections
Claims 10 and 20 are objected to because of the following informalities:  grammatical error “APP”.  Appropriate correction is required. The Examiner will interpret “APP” as “application” for the sake of the current prosecution.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-8, 10-14, 16-18 and 20-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rhodes (US 2012/0229485).

Regarding claim 1, Rhodes discloses method for displaying handwritten input content (¶8-12: improved capturing stroke/handwriting input on an e-paper display having foreground layer of ink and background layers), comprising: 
acquiring handwritten input content (¶65: acquiring analog stroke data); 
modifying image stored in a display cache based on the handwritten input content (¶68: converted analog stroke data to binary, binary is stored in an ink buffer, i.e. the display cache, associated with the background image, ¶77: rendering engine performs compositing with background image to create rasterized image), and synchronizing a modified image to a display screen (¶66: presentation modules is instructed to display the rasterized data); and 
drawing the handwritten input content in a custom graphic layer located above other graphic layers in a system cache (¶77: background layer is lowest layer, stroke is composited to appear above, ¶8: improvements to the foreground/background layer method of the prior art), performing a graphic layer merging operation for the other graphic layers and the custom graphic layer (¶77: compositing with the background layer to create the rasterized image), and replacing the modified image stored in the display cache in response to a result of the operation (¶79: rendering engine continually renders and updates the rasterized image from the strokes to the screen while the user performs actions).
 
Regarding claim 2, Rhodes discloses the method according to claim 1, wherein the modifying image stored in a display cache based on the handwritten input content comprises: 
acquiring the image stored in the display cache and drawing the handwritten input content in the image, to obtain the modified image (¶66, ¶68, ¶77).  

Regarding claim 3, Rhodes discloses the method according to claim 1, wherein the synchronizing a modified image to a display screen comprises: 
in response to a synchronization instruction, synchronizing the modified image to the display screen (¶66); or 
synchronizing the modified image to the display screen in real time (¶10: real-time).  

Regarding claim 4, Rhodes discloses the method according to claim 1, wherein the drawing the handwritten input content in a custom graphic layer located above other graphic layers in a system cache comprises: 
determining the other graphic layers stored in the system cache, creating the custom graphic layer on top of the other graphic layers (¶8-12, ¶77: foreground layer to capture handwriting/strokes above background layers), and 
drawing the handwritten input content in the custom graphic layer (¶8, ¶77: strokes input), wherein the custom graphic layer is a transparent graphic layer (¶73: binary rasterization of stroke data shows transparent layer where ink is not present, Fig. 4B).  

Regarding claim 6, Rhodes discloses the method according to claim 1, wherein the performing a graphic layer merging operation for the other graphic layers and the custom graphic layer, and replacing the modified image stored in the display cache in response to a result of the operation comprises: 
in response to a merging instruction (¶66, ¶77: compositing), performing a graphic layer merging operation for the 174833-6217-0564.12080142CN-US other graphic layers and the custom graphic layer, and replacing the modified image stored in the display cache in response to a result of the operation (¶66, ¶77), 
wherein there are a plurality of types of merging instructions, the plurality of types of merging instructions comprise at least one of: a first type of merging instruction triggered by an operating system or a second type of merging instruction triggered by an application (¶77: instruction by rendering engine).  

Regarding claim 7, Rhodes discloses the method according to claim 1, wherein the acquiring handwritten input content comprises: 
determining whether an application corresponding to an input content is a predetermined application (¶26: hardware/software application of an e-paper display), and 
determining that the input content is handwritten input content if the application is the predetermined application (¶67).  

Regarding claim 8, Rhodes discloses the method according to claim 7, wherein the determining whether an application corresponding to an input content is a predetermined application comprises: 
acquiring an application identification of the input content, and determining whether the application corresponding to the input content is the predetermined application based on the application identification; or 
detecting whether an application running in a foreground is the predetermined application on receipt of the input content, and determining that the input content is handwritten input content if the application running in a foreground is the predetermined application (¶8-12, ¶26: e-book application is active when receiving handwriting strokes); 
wherein the predetermined application comprises an electronic book application (¶26).  

Regarding claim 10, Rhodes discloses the method according to claim 1, wherein the display cache is a frame buffer (¶75) and the system cache is a background buffer (¶55); and 
the method is used to display a page in an electronic book or the method is used to display a page in an APP (Examiner’s Note: “APP” is interpreted as “application”, ¶42: pages of a document).

Regarding claims 11-14 and 16-20, claims 11-14 and 16-20 recite limitations similar to claims 1-4 and 6-10, respectively, and are similarly rejected.

Regarding claim 21, claim 21 recites limitations similar to claim 1 and is similarly rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Rhodes in view of Hong (US 2006/0136813).

Regarding claim 9, Rhodes discloses the method according to claim 1, and further wherein details occurring on pages of the electronic book are recorded (¶61) and that the strokes can be cleared from the custom graphic layer (¶75: erasing strokes by setting bit to 0).  However, Rhodes fails to explicitly disclose wherein after the drawing the handwritten input content in a custom graphic layer located above other graphic layers in a system cache, the method further comprises: 
clearing the handwritten input content drawn in the custom graphic layer on receipt of a page-turning instruction for an electronic book.  
Hong discloses methods for displaying pages of an electronic document.  Further, received stroke input is captured in a layered graphical image (¶27-28). Hong further discloses that annotations are displayed on the page they are recorded and re-created when a page is re-visited by backward/forward page turning (¶63).  Therefore it would have been obvious to one having ordinary skill in the art and the teachings of Rhodes and Hong before them before the effective filing of the instant invention to combine the removal of a handwritten strokes annotation corresponding to a page of an electronic document on a page-turning operation, as suggested by Hong, with the strokes input method of Rhodes, yielding the predictable result of clearing the handwritten input content drawn in the custom graphic layer of Rhodes’ electronic book on receipt of a page-turning instruction.  One would have been motivated to make this change in order to provide efficient and intuitive information retrieval to a user of a three-dimensional electronic document, as suggested by Hong (¶63)

Regarding claim 19, claim 19 recites limitations similar to claim 9 and is similarly rejected.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Xia
US 20140363083
Managing real-time handwriting recognition
Nakajima
US 20180181221
Pen tablet, handwritten data recording device, handwritten data drawing method, and handwritten data synthesis method
Jung
US 20180004406 
Method for controlling user interface according to handwriting input and electronic device for implementing the same
Kim
US 20140019905
Method and apparatus for controlling application by handwriting image recognition
Edgecomb
US 20090052778
Electronic Annotation Of Documents With Preexisting Content
Fitzmaurice
US 20040217947
Layer editor system for a pen-based computer
Altman
US 20020064308
System and methods for spacing, storing and recognizing electronic representations of handwriting printing and drawings
Cheng
US 20130318465
Method for sharing notes of an electronic book and electronic reader thereof, computer readable storage medium
Kang
US 20040075652
Layer editing method and apparatus in a pen computing system
Cobbley
US 6501464
On-screen transparent keyboard interface
Carlsen
US 6466210
Blending image data using layers
Thimbleby
US 20180350124
Rendering animated user input strokes
Akashi
US 20140075302
Electronic apparatus and handwritten document processing method
Chiu
US 20120030558
Electronic Book and Method for Displaying Annotation Thereof
Yang
US 20150095798
Method and device for sharing content
Woolf
US 20110258527
System and method for annotating an electronic document independently of its content


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW L TANK whose telephone number is (571)270-1692.  The examiner can normally be reached on M-F 9a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW L TANK/Primary Examiner, Art Unit 2142